 


109 HR 3738 IH: To direct the Consumer Product Safety Commission to declare Yo-Yo Waterball toys to be a banned hazardous product.
U.S. House of Representatives
2005-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3738 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2005 
Mr. Andrews (for himself and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To direct the Consumer Product Safety Commission to declare Yo-Yo Waterball toys to be a banned hazardous product. 
 
 
1.FindingsCongress finds the following: 
(1)Yo-Yo Waterballs (also known as water yo-yos) are inexpensive, easily accessible toys that pose a strangulation hazard and threaten the health of children. 
(2)Yo-Yo Waterballs are banned in France, the United Kingdom, Luxembourg, Australia, Brazil, and Canada, and Germany and New Zealand have issued warnings concerning Yo-Yo Waterballs. 
(3)The New York State Consumer Protection Board has issued 2 warnings calling Yo-Yo Waterballs serious hazards to kids, and the Massachusetts Office of Consumer Affairs and Business Regulation calls Yo-Yo Waterballs a great risk to children. 
(4)Illinois banned Yo-Yo Waterballs on June 8, 2005.  
(5)Consumer Reports magazine rated Yo-Yo Waterballs as not acceptable in the December 2003 issue. 
(6)World Against Toys Causing Harm labeled Yo-Yo Waterballs as one of the 10 Worst Toys of 2003. 
(7)On July 2, 2003, a petition from New York’s Empire State Consumer Association reported that the fluid inside the balls is toxic and flammable. 
(8)The report of the Public Interest Research Group Education Funds dated November 2004, lists Yo-Yo Waterballs as a strangulation hazard. 
(9)The United States Consumer Product Safety Commission has reported that Yo-Yo Waterballs pose a potential risk of strangulation. 
(10)According to the Consumer Product Safety Commission, as of September 29, 2004, Yo-Yo Waterballs were responsible for 397 reported health incidents. 
(11)In spite of evidence concerning the danger to children caused by Yo-Yo Waterballs, the Consumer Product Safety Commission has refused repeated attempts towards banning these dangerous toys. 
2.Declaration of Yo-Yo Waterball toy a banned hazardous productNot later than 90 days after the date of enactment of this Act, the Consumer Product Safety Commission shall promulgate a rule pursuant to section 9 of the Consumer Product Safety Act (15 U.S.C. 2058) declaring the Yo-Yo Waterball toy a banned hazardous product under such Act. 
3.DefinitionFor purposes of this Act, the term Yo-Yo Waterball toy includes the Yo-Yo Waterball, and any similar water yo-yo that contains a rubber ball that is capable of being filled with liquid and that is attached to a rubber cord. 
 
